Citation Nr: 1023754	
Decision Date: 06/25/10    Archive Date: 08/11/10

DOCKET NO.  08-21 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound of the right upper arm, Muscle Group V, with four 
inch shrapnel scar and intermittent numbness and tingling, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from March 1944 to December 
1945.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which 
denied a rating in excess of 10 percent for residuals of a shell 
fragment wound of the right upper arm, Muscle Group V, with four 
inch shrapnel scar.  The appellant initiated an appeal of the 
RO's determination.

Before the matter was certified to the Board, in a June 2008 
rating decision, the RO recharacterized the appellant's right arm 
disability as shell fragment wound of the right upper arm, Muscle 
Group V, with four inch shrapnel scar and intermittent numbness 
and tingling.  The RO increased the rating for that disability to 
20 percent, the date of receipt of his claim.  

Although a higher rating was granted, the issue remains in 
appellate status, as the appellant has expressed his desire to 
continue his appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) 
(holding that a decision awarding a higher rating, but less than 
the maximum available benefit, does not abrogate the pending 
appeal).  

In connection with his appeal, the appellant requested and was 
scheduled for a videoconference hearing before a Veterans Law 
Judge.  Although he was notified of the time and date of the 
hearing by mail, he failed to appear and neither furnished an 
explanation for his failure to appear nor requested a 
postponement or another hearing.  Pursuant to 38 C.F.R. § 
20.702(d) (2009), when an appellant fails to appear for a 
scheduled hearing and has not requested a postponement, the case 
will then be processed as though the request for a hearing had 
been withdrawn.  Accordingly, the Board will proceed with 
consideration of this appeal based on the evidence of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The manifestations of the appellant's residuals of a shell 
fragment wound of the right upper arm, Muscle Group V, include 
numbness and tingling of the right arm, more nearly approximating 
moderate incomplete paralysis.  The appellant's right arm scar is 
asymptomatic.  


CONCLUSION OF LAW

The criteria for a 40 percent rating, but no higher, for 
residuals of a shell fragment wound of the right upper arm, 
Muscle Group V, with four inch shrapnel scar and intermittent 
numbness and tingling, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.73, 4.118, 4.124a, Diagnostic Codes 
5305, 7805, 8510 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice 
or development action is necessary in order to satisfy VA's 
duties to the appellant under the VCAA.  In a July 2007 letter 
issued prior to the initial decision on the claim, VA notified 
the appellant of the information and evidence needed to 
substantiate and complete his claim, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009).  The letter also included the additional 
notification requirements imposed by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has 
undertaken all necessary development action.  38 U.S.C.A. §  
5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The appellant has 
not argued otherwise.  The appellant's service treatment records 
are on file, as are all available post-service clinical records 
specifically identified by the appellant.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2009).  The appellant 
has also been afforded a VA medical examination in connection 
with his claim.  38 C.F.R. § 3.159(c) (4) (2009).  The Board 
finds that the examination report is adequate, including 
sufficient reference to the pertinent schedular criteria.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) 
(2009).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or development 
action is necessary on the issue now being decided.


Background

The appellant's service treatment records show that in February 
1945, he was wounded in action, sustaining shrapnel wounds, 
including to the right hand, left foot, and right upper arm.  
During a subsequent one-week period of hospitalization, the 
appellant underwent debridement and removal of a foreign body, 
apparently from the right arm, followed by a Vaseline dressing 
and antibiotics.  At his December 1945 military separation 
medical examination, in pertinent part, a four inch shrapnel scar 
was noted on his right upper arm.  

Following his separation from active service, the appellant 
submitted an original application for VA compensation benefits, 
seeking service connection for residuals of his in-service 
shrapnel wounds.

In a March 1946 rating decision, the RO granted service 
connection for residuals of shrapnel wounds to the right hand, 
left foot, and right upper arm.  In pertinent part, the RO 
characterized the appellant's right upper arm disability as 
residuals of shrapnel wound, Muscle Group V, with four inch 
shrapnel scar, right upper arm.  The RO assigned an initial 10 
percent disability rating, based on a moderate muscle injury to 
Muscle Group V.  See Veterans Regulation No. 3(a); VA Schedule, 
1933 edition, Diagnostic Code 3167 (currently 38 C.F.R. § 4.73, 
Diagnostic Code 5305).  

Subsequent records show that in March 1950, the appellant 
underwent VA medical examination to determine the current 
severity of his service-connected disabilities.  In pertinent 
part, the appellant reported that his right arm felt better, 
although he stated that it tired if he engaged in heavy work such 
as shoveling or pitching hay.  He continued to work in farming.  
On examination, the appellant's right arm extension and 
contraction was strong.  The examiner indicated that there was 
apparently very little loss of muscle tissue in Group V.  There 
was normal movement.  X-ray studies were described as essentially 
negative, showing no bone changes or foreign bodies.  The 
diagnoses included gunshot wound, right upper arm, slight damage 
to Group V.  

In pertinent part, in a March 1950 rating decision, the RO 
confirmed and continued the 10 percent disability rating assigned 
for residuals of a gunshot wound, Muscle Group V, right upper 
arm, pursuant to Diagnostic Code 5305.  The Board notes that the 
10 percent rating remained in effect for more than 20 years; as 
such, it is protected from reduction. 38 C.F.R. 3.951(b) (2009).

In July 2007, the appellant submitted additional claims to VA, 
including a claim for an increased rating for his service-
connected right arm disability.  He indicated that in the last 
several years, he had begun to experience a numbness in his right 
arm which was very uncomfortable.

In connection with his claim, the appellant underwent VA medical 
examination in September 2007.  The examiner reviewed the 
appellant's service treatment records, noting that the appellant 
had sustained a mortar shell wound of the right upper arm and was 
thereafter treated with removal of the fragment and suturing.  He 
noted that the wound appeared to be superficial in nature.  Since 
the injury, the appellant reported that he had experienced 
numbness and tingling in the entire right arm, which had worsened 
in the past year or two.  On examination, there was a four inch 
healed scar on the anteromedial aspect of the right upper arm in 
its proximal one third.  The scar was nontender and not abnormal 
in any way.  Regarding sensory loss, there was mild sensory loss 
distal to the right upper arm scar, more likely than not due to a 
subcutaneous nerve injury.  There was no evidence of ulnar or 
radial nerve involvement.  The appellant had good grip strength, 
and flexion, abduction, and internal and external rotation at the 
right shoulder was equal and normal compared to the left.  
Flexion and extension of the right elbow was also normal and 
equal compared to the left.  The examiner noted that if there had 
been a Group V muscle impairment following the shell fragment 
wound, it had resolved with no current impairment.  The examiner 
noted that the appellant had worked on a farm for many years 
following his military service, engaging in duties requiring 
muscular activity of the arms and shoulders, including loading 
hay and caring for cattle.  He noted that appellant's employment 
as a farmer more likely than not served as physical therapy and 
rehabilitation of the Group V muscles.  The examiner indicated 
that the appellant's current numbness and tingling in the right 
arm was somewhat puzzling, but was more likely than not secondary 
to the shrapnel wound of the right upper arm, although physical 
findings seemed to be lacking as to the etiology of these 
symptoms.  The diagnoses included shrapnel wound of the right 
upper extremity with mild neuropathy.  

In a September 2007 rating decision, the RO recharacterized the 
appellant's right arm disability as shell fragment wound, muscle 
Group V, with four inch shrapnel wound of the upper arm and 
intermittent numbness and tingling.  The RO continued the 10 
percent disability rating, pursuant to Diagnostic Code 5305, 
finding that the appellant's muscle injury was no more than 
moderate.  

In November 2007, the appellant initiated an appeal of the RO's 
determination, arguing that his symptoms of pain and numbness in 
the right arm warranted a higher rating.  

In a June 2008 rating decision, the RO increased the rating for 
the appellant's right arm disability to 20 percent, pursuant to 
Diagnostic Code 8510.  

In his July 2008 substantive appeal, the appellant indicated that 
he had recently undergone evaluation of his right arm symptoms at 
the Boise VA Medical Center (VAMC).  

In support of the appellant's appeal, the RO obtained clinical 
records from the Boise VAMC, dated from March 2008 to October 
2008.  In pertinent part, these records show that in June 2008, 
the appellant reported experiencing numbness in his right arm.  
He indicated that he had a history of a shrapnel wound to the 
right arm during service and was now having problems holding his 
arm in different positions due to numbness and pain.  He was 
referred for additional evaluation.  On examination in July 2008, 
the appellant reported numbness and tingling in the right arm, 
mainly in the hand, which did not appear to be any specific 
distribution of the paresthesia.  He indicated that the symptoms 
usually appeared when reading the newspaper or when sitting down 
inactively.  When he was active, and kept his arms down, he did 
not have symptoms.  The appellant indicated that his symptoms 
were worse at night or in the morning.  He indicated that his 
symptoms had been present for the past six to eight months.  On 
examination, the appellant had full range of motion in the arms 
at the elbow.  Sensation was intact, except that Phalen's test 
was positive for paresthesias in the middle finger after about 
one minute.  There was no muscle wasting present and strength was 
normal.  The assessment was paresthesias, right arm.  In August 
2008, the appellant was again examined in connection with his 
reports of numbness in the right upper extremity in certain 
positions.  He wondered if his symptoms were related to his in-
service shrapnel wound.  On examination, the appellant's deep 
tendon reflexes and muscle strength in the upper extremities were 
normal.  Phalen's test was positive and he had moderate 
restriction of motion in the cervical spine.  The assessment was 
right upper extremity radicular symptoms, possible cervical 
spondylosis with radiculopathy versus carpal tunnel syndrome.  A 
subsequent X-ray study showed severe degenerative arthritis in 
the cervical spine, which the examiner indicated could be the 
cause of the discomfort in the right arm.  In September 2008, the 
appellant underwent EMG testing which showed no evidence of right 
ulnar neuropathy, but indicated right median sensory motor 
demyelinating neuropathy at the wrist consistent with moderate 
carpal tunnel syndrome.  


Applicable Law

Disability evaluations are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  The rating 
schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered as 
a result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be determined, 
the average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).

There are separate rating codes which identify the various 
disabilities.  38 C.F.R. Part 4 (2009).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  Any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3 (2009).

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2009); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  Although the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of a Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged 
ratings, however, are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses is 
to be avoided.  Disability from injuries to the muscles, nerves, 
and joints of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system for 
their evaluation.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  38 
C.F.R. § 4.14 (2009).  The Court has emphasized that a claimant 
may not be compensated twice for the same symptomatology as such 
a result would overcompensate the claimant for the actual 
impairment of his earning capacity.  Brady v. Brown, 4 Vet. App. 
203 (1993). 

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not duplicative 
or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994), 38 C.F.R. § 4.25 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40 (2009).  The factors of 
disability affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 4.45 
(2009).  The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2009).

The appellant's disability has been characterized by the RO as 
shell fragment wound, muscle group V, with four inch shrapnel 
scar of the right upper arm and intermittent numbness and 
tingling.  The RO has assigned a 20 percent disability rating, 
pursuant to Diagnostic Codes 5305-8510.  

Under Diagnostic Code 8510, a 20 percent evaluation is warranted 
for mild incomplete paralysis involving the major or minor upper 
extremity.  A 40 percent rating is warranted for moderate 
incomplete paralysis involving the major upper extremity.  A 50 
percent rating is warranted for severe incomplete paralysis 
involving the major upper extremity.  A 70 percent rating is 
warranted for complete paralysis of the major upper extremity.  
Complete paralysis contemplates all shoulder and elbow movements 
lost or severely affected, hand and wrist movements not affected.  
38 C.F.R. § 4.124a, Diagnostic Codes 8510 (2009).
The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the mild, 
or at most, the moderate degree.  38 C.F.R. § 4.124a, Note 
preceding Diagnostic Code 8510.
Diagnostic Code 5305 provides criteria for rating injury to 
Muscle Group V, flexor muscles of elbow, including the biceps, 
the brachialis and the brachioradialis.  The function of Muscle 
Group V is to allow elbow supination and flexion of the elbow.  
Under this code, a zero percent rating is assigned for a slight 
disability of either extremity and a 10 percent rating is 
assigned for moderate disability of either extremity.  Where the 
disability is moderately severe, a 20 percent rating is assigned 
for the minor extremity and a 30 percent rating is assigned for 
the major extremity.  For severe disability, a 30 percent rating 
is assigned for the minor extremity and a 40 percent rating is 
assigned for the major extremity.  
Here, the Board notes that the record makes no indication as to 
which arm is the appellant's dominant or major arm.  Resolving 
all doubt in favor of the appellant, for purposes of this 
decision, the Board will assume the appellant's right arm is his 
major extremity.
Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the history 
and complaints of the injury, and objective findings.  38 C.F.R. 
§ 4.56(d) (2009).  

A "slight" muscle disability contemplates a simple wound of the 
muscle without debridement or infection; a service department 
record of a superficial wound with brief treatment and return to 
duty; healing with good functional results; and no cardinal signs 
or symptoms of muscle disability.  Objectively, there is a 
minimal scar; no evidence of fascial defect, atrophy, or impaired 
tonus; and no impairment of function or metallic fragments 
retained in muscle tissue.  38 C.F.R. § 4.56(d)(1) (2009).  See 
also 38 C.F.R. § 4.56(c) (indicating that, for VA rating 
purposes, the cardinal signs and symptoms of muscle disability 
are loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, and uncertainty of 
movement)

"Moderate" muscle disability contemplates a through and through 
or deep penetrating wound of short track from a single bullet, 
small shell, or shrapnel fragment, without the explosive effect 
of a high velocity missile, residuals of debridement, or 
prolonged infection; a service department record or other 
evidence of in-service treatment for the wound; and a record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability, particularly lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  Objectively, there are 
entrance and (if present) exit scars that are small or linear, 
indicating a short track of missile through muscle tissue; and 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of fatigue 
when compared to the sound side.  38 C.F.R. § § 4.56(d)(2); see 
also 38 C.F.R. § 4.56(b) (2009) (a through-and-through injury 
with muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged).

"Moderately severe" muscle disability contemplates a through 
and through or deep penetrating wound by a small high velocity 
missile, or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring; a service department record or other 
evidence showing hospitalization for a prolonged period for the 
wound; a record of consistent complaint of cardinal signs and 
symptoms of muscle disability; and, if present, evidence of 
inability to keep up with work requirements.  Objectively, there 
are entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups; indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscle compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrate positive evidence of impairment.  38 C.F.R. § § 
4.56(d)(3).

Severe' muscle disability contemplates a through and through or 
deep penetrating wound due to a high velocity missile, or large 
or multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft parts, intermuscular 
binding, and scarring; a service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of the wound; a record of consistent complaint of 
cardinal signs and symptoms of muscle disability, worse than 
those shown for moderately severe muscle injuries; and, if 
present, evidence of inability to keep up with work requirements.  
Objectively, there are ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in the missile track; 
palpation shows loss of deep fascia or muscle substance, or soft 
flabby muscles in the wound area; muscles swell and harden 
abnormally in contraction; and tests of strength, endurance, or 
coordinated movements indicate severe impairment of function when 
compared with the uninjured side.  

If present, the following are also signs of "severe" muscle 
disability:  (a) X-ray evidence of minute, multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (b) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin covering 
in an area where bone is normally protected by muscle; (c) 
Diminished muscle excitability to pulsed electrical current in 
electrodiagnostic tests; (d) Visible or measurable atrophy; (e) 
Adaptive contraction of an opposing group of muscles; (f) Atrophy 
of muscle groups not in the track of the missile, particularly of 
the trapezius and serratus in wounds of the shoulder girdle; (g) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § § 4.56(d)(4).  

The Court has held that section 38 C.F.R. § 4.56(d) is 
essentially a totality-of-the-circumstances test and that no 
single factor is per se controlling.  See Tropf v. Nicholson, 20 
Vet. App. 317 (2006); see also Robertson v. Brown, 5 Vet. App. 70 
(1993).  

The standard of proof to be applied in decisions on claims for VA 
benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that 
provision, VA shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the Secretary shall give the benefit of the doubt to the 
claimant. 38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

As noted, to warrant the assignment of a rating in excess of 20 
percent under Diagnostic Code 5305, the appellant's service-
connected right arm disability must more nearly approximate a 
moderately severe muscle injury.  In this case, the Board finds 
that the criteria have not been met.  As noted above, the 
appellant's clinical records do not show that he sustained a 
through and through or deep penetrating wound by a small high 
velocity missile, nor was more than one muscle group affected by 
the shrapnel wound.  Additionally, although his wound was 
debrided, he did not experience a prolonged infection, sloughing 
of soft parts, or intermuscular scarring.  He was not 
hospitalized for a prolonged period.  Similarly, there were no 
findings of loss of deep fascia, muscle substance, or normal firm 
resistance of muscle compared with the sound side.  Rather, at 
his December 1945 military separation medical examination, the 
only pertinent abnormality identified was a four inch shrapnel 
scar on the right upper arm.  Similar findings were noted during 
a March 1950 VA medical examination.  Although the appellant 
reported fatigue after engaging in heavy work, he was able to 
continue the strenuous work of farming.  His right arm extension 
and contraction were strong and there was very little loss of 
muscle tissue.  The examiner characterized the appellant's muscle 
injury at that time as "slight."  

More recent medical evidence indicates that the appellant 
currently exhibits little, if any, muscle impairment as a result 
of the in-service shrapnel wound.  For example, on VA medical 
examination in September 2007, the examiner noted that the 
appellant had good grip strength normal range of motion.  He 
indicated that if there had been a Group V muscle impairment 
following the shell fragment wound, it had resolved with no 
current impairment.  

Under these circumstances, the Board finds that the preponderance 
of the evidence is against the assignment of a rating in excess 
of 20 percent under Diagnostic Code 5305.  See Tropf v. 
Nicholson, 20 Vet. App. 317 (2006); see also Robertson v. Brown, 
5 Vet. App. 70 (1993).  

The Board notes that the appellant's current symptoms include 
discomfort in the right arm, including numbness and tingling.  VA 
has a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and evidence of 
record.  The appellant is entitled to be rated under the 
Diagnostic Code which allows the highest possible evaluation for 
the clinical findings shown on objective examination.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991). 

Thus, given his symptoms, the Board has considered rating his 
disability by analogy to impairment of the peripheral nerves, 
particularly the upper radicular group, the fifth and sixth 
cervicals, as did the RO.  See 38 C.F.R. § 4.124a, Diagnostic 
Code 8510; see also Butts v. Brown, 5 Vet. App. 532, 538 (1993) 
(noting that the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology).  

In order to warrant a rating in excess of 20 percent under 
Diagnostic Code 8510, the evidence would have to show that the 
appellant's disability more nearly approximates moderate 
incomplete paralysis.  In this case, the record on appeal shows 
that the appellant's symptoms include numbness and tingling in 
the right arm.  Objective testing confirms mild sensory loss 
distal to the right upper arm scar, which the September 2007 VA 
medical examiner opined was more likely than not due to a 
subcutaneous nerve injury.  The appellant's movements, however, 
have not been affected.  Again, strength and range of motion were 
shown to be equal and normal.  The September 2007 VA examiner 
characterized the appellant's right arm neuropathy as "mild."  
Subsequent VA clinical records confirm that there is no muscle 
wasting and that the appellant's reflexes and strength were 
normal.  An EMG conducted in September 2008 showed right median 
sensory motor demyelinating neuropathy at the wrist, which was 
characterized as moderate.  

Given the medical evidence of record, the appellant's peripheral 
nerve involvement appears to be wholly sensory.  As set forth 
above, 38 C.F.R. § 4.124a provides that in such cases, the rating 
should be for the mild, or at most, the moderate degree.  Given 
the September 2008 EMG findings of moderate neuropathy, and 
affording the appellant the benefit of the doubt, the Board finds 
that the appellant's right arm disability more nearly 
approximates a moderate incomplete paralysis.  Thus, a 40 percent 
rating may be assigned under Diagnostic Code 8510.  Given that 
the involvement is wholly sensory, however, a higher rating is 
not warranted.  38 C.F.R. § 4.124a, Diagnostic Codes 8510 (2009).

The Board also notes that separate ratings under Diagnostic Codes 
8510 and 5305 are not appropriate in this case.  As set forth 
above, 38 C.F.R. § 4.55 provides that muscle injury ratings are 
not to be combined with peripheral nerve paralysis ratings for 
the same part, unless affecting entirely different functions.  In 
this case, the evidence does not support that the appellant 
sustained nerve damage that affected entirely different functions 
from the muscle injuries he sustained.  The rule against 
pyramiding precludes the use of multiple codes to artificially 
inflate the service-connected evaluation.  38 C.F.R. § 4.14.  
Rather, the code currently in effect best reflects the overall 
disability picture shown for the specific anatomical part 
involved.  The Board is of the opinion that the code and rating 
currently assigned most accurately reflect the actual degree of 
functional impairment demonstrated in this case for the 
appellant's right arm disability.

In that regard, the Board notes that the shell fragment wound 
residuals also include a four inch scar of the right upper arm.  
There is no indication, however, that the scar is symptomatic or 
otherwise meets the criteria for a separate compensable rating 
under 38 C.F.R. § 4.118.  The appellant does not contend 
otherwise.  Indeed, the September 2007 VA medical examination 
report notes that the appellant's scar was nontender and "not 
abnormal in any way."  

In reaching its decision, the Board has considered whether the 
case should be referred for extra-schedular consideration.  
Barringer v. Peake, 22 Vet. App. 242 (2008); Bagwell v. Brown, 9 
Vet. App. 157 (1996) (the question of extraschedular rating is a 
component of the veteran's claim for an increased rating).  An 
extra-schedular disability rating may be assigned if the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1) (2009).

In this case, however, the record contains no evidence of 
hospitalization, nor is there evidence that the appellant's right 
arm disability, in and of itself, is exceptional or unusual, or 
markedly interferes with his employment, beyond that contemplated 
by the schedular criteria.  See Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  There is no indication of 
an exceptional disability picture such that the schedular 
evaluations are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  The appellant has not specifically argued otherwise.  

Thus, absent any objective evidence that the appellant's right 
arm disability is productive of marked interference with 
employment, necessitates frequent hospitalization, or that the 
manifestations associated with this disability are unusual or 
exceptional, referral for consideration of an extra-schedular 
rating is not warranted.  See Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

For these reasons and bases, the Board finds that a 40 percent 
rating for residuals of a shell fragment wound of the right upper 
arm, Muscle Group V, with four inch shrapnel scar and 
intermittent numbness and tingling, may be assigned pursuant to 
Diagnostic Code 8510.  The preponderance of the evidence is 
against the assignment of a rating in excess of 40 percent.  In 
arriving at the foregoing conclusions, the Board has specifically 
considered whether the appellant is entitled to a staged rating.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  It is the 
Board's conclusion, however, that his disability has been 40 
percent disabling since the claim for increase was filed.  A 
staged rating is therefore not appropriate.


ORDER

A 40 percent rating for residuals of a shell fragment wound of 
the right upper arm, Muscle Group V, with four inch shrapnel scar 
and intermittent numbness and tingling, is granted, subject to 
the laws and regulations government the payment of monetary 
benefits.  



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


